Citation Nr: 0927030	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to an effective date earlier than November 
16, 2005 for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to April 
2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and November 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa. 

The appeal is REMANDED to RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received during July 2009, the Veteran 
requested that the Travel Board hearing he could not attend 
in May 2009 be re-scheduled.  The Veteran was incarcerated 
and was unable to attend.  The undersigned Veterans Law Judge 
granted the motion for rescheduling in a letter dated July 
2009 under the provisions of 38 C.F.R. § 20.704(d).  Thus, 
the case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


